Citation Nr: 0318962	
Decision Date: 08/05/03    Archive Date: 08/13/03

DOCKET NO.  99-14 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to disability compensation under 38 U.S.C.A. § 
1151 for right eye blindness claimed to be the result of 
surgical treatment in a Department of Veterans Affairs 
facility. 



REPRESENTATION

Appellant represented by:	American Red Cross



ATTORNEY FOR THE BOARD

Matthew R. Blenner, Law Clerk


REMAND 

The veteran served honorably in the United States Army from 
February 1943 to November 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee. 

In his substantive appeal, the veteran limited his appeal to 
the claim for disability compensation under 38 U.S.C.A. § 
1151 for right eye blindness.  The Board, therefore, 
considers the issue of service connection on a direct basis 
for defective vision withdrawn.  38 C.F.R. § 20.204(a).  

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted, changing VA's 
duties to notify and to assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  
As no document of record meets the specific notice 
requirements erected by the VCAA, further procedural 
development is required.  Quartucccio v. Principi, 16 Vet. 
App. 183 (2002).  Additional evidentiary development is also 
needed. 

In order to comply with the changes in the law, pertaining to 
the duty to notify and the duty to assist, the case is 
remanded to an agency of original jurisdiction for the 
following action:  

1.  Ensure compliance with the VCAA notification 
and assistance requirements,  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  The notice should 
include the type of evidence, not previously 
submitted, to substantiate the claim.  In this 
case, evidence of fault on the part of VA in 
furnishing the surgical treatment; or evidence that 
the surgical results were not reasonably 
foreseeable.  Also, notify the veteran that VA will 
obtain records of Federal agencies, including VA 
records, the veteran identifies; and that he is 
responsible for identifying and submitting records 
from State or local governments, private health-
care providers, current or former employers and 
other non-Federal governmental sources, unless he 
signs a release, which would authorize VA to obtain 
them. 

2.  Ask the veteran to identify the 
custodian of the medical records, 
pertaining to right eye surgery in 
October 1996, and then obtain the records 
he identifies.  If necessary ask the 
veteran to authorize the release of the 
medical records if the records are not 
held by VA or other Federal agency. 

3.  With authorization from the veteran 
obtain the medical records, including the 
consent form, from the University of 
Tennessee, Bowld Hospital, 951 Court 
Ave., Memphis, Tennessee, for right eye 
surgery performed on March 5, 1997. 

4.  Obtain medical records since March 
1997 from the Memphis, Tennessee VAMC.  

5.  Ask the veteran to identify the 
private physician who currently treats 
him and then obtain the records.  If 
necessary ask the veteran to authorize 
the release of the records. 

6.  After the above evidence is 
assembled, determine whether the surgical 
treatment on March 5, 1997, was caused by 
a physician employed by VA.  The record 
shows that the surgery was performed by 
Kevin Jay Blinder, M.D., and Kevin E. 
Rice, M.D., assisted. 

If the surgery was not performed by 
a physician employed by VA, next 
determine if the surgery was 
performed in a VA facility as 
defined in 38 U.S.C.A. § 1701(3)(A), 
that is, a facility over which the 
Secretary of VA has direct 
jurisdiction.  The record shows that 
the surgery was done at the 
University of Tennessee, Bowld 
Hospital.  

If neither the surgery was performed 
by a physician employed by VA or in 
a VA facility, then adjudicate the 
claim under 38 U.S.C.A. § 1151(a). 

7.  If the surgery was performed by 
either a physician employee by VA or in a 
VA facility as defined in 38 U.S.C.A. 
§ 1701(3)(A), schedule the veteran for an 
examination by a VA ophthalmologist to 
determine the current level of right eye 
disability.  Ask the examiner to express 
an opinion as to whether the results of 
the surgery in March 1997 caused 
additional disability through 
carelessness, negligence, lack of proper 
skill, error in judgment or similar 
instance of fault on part of VA.  Also, 
ask the examiner to express an opinion on 
whether the results of the March 1997 
surgery were not reasonably foreseeable.  
The claim's file must be provided to the 
examiner for review. 

8.  After the development has been completed, 
adjudicate the claim.  If the benefit sought is 
denied, furnish the veteran and his representative 
a supplemental statement of the case, summarizing 
the law and evidence not previously covered in the 
statement of the case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




